Blatchford, J.
after hearing the above arguments, issued the following injunction order. Ho opinion written.
At a stated term of the district court of the United States *433of America for the southern district of New York, held at the United. States court rooms, in the city of New. York, on Monday, the 5th day of March, in the year of our Lord 1877.
Present — Hon. Samuel Blatchfobd, district judge.
In the Matter of Isidor Gold-stein and Abraham Goldstein, bankrupts.
No. 5725.
A motion having been made by David Leventritt, counsel for the above named bankrupts, for a perpetual injunction enjoining and restraining Richard E. Haines, Francis M. Bacon, Benjamin E. Haines and William Harrington, composing and comprising the firm of Haines, Bacon & Co., from prosecuting and attempting to prosecute a certain action and proceeding instituted by them against the above named bankrupts in the supreme court of the state of New York county of New York, and upon reading and filing notice of motion thereof, the petition of said bankrupts and copies of the papers in said action and proceeding, and after hearing David Leventritt, couns'el for said bankrupts, in support of said motion, and Biehard S. Newcombe, Esq., counsel for said creditors, in opposition thereto, it is ordered that the said Richard E. Haines, Francis M. Bacon, Benjamin E. Haines and William Harrington, composing the firm of Haines, Bacon & Co., they and each of them, their and each of their agents, servants and attorneys, are hereby restrained, prohibited and enjoined from further prosecuting a certain action instituted by them in the supreme court of the state of New York, on February 2, 1877, for the recovery of the sum of §1,050.10 against the above named bankrupts; and they and each of them, their and each of their agents, servants and attorneys are hereby restrained, prohibited and enjoined from further prosecuting a certain proceeding heretofore adopted by them against said bankrupts, under an act, as “An act to. abolish imprisonment for debt, and to punish *434fraudulent debtors,” passed April 26, 1831, and the acts amending the same, and under which proceeding said bankrupts were arrested on the 2d day of February, 1877. Said action and proceeding, and each of them, are hereby stayed until the final determination of this court upon the question of the discharge of said bankrupts, but this order is not to operate to discharge said bankrupts from said arrest, or to affect the order of arrest.
Witness the Hon. Samuel Blatohfobd, judge of the said [l. s.] court, and the seal thereof, at the city of Hew York, in said district, this 5th day of March, a. d. 1877.